Citation Nr: 0106863	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-05 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a lateral meniscectomy, arthrotomy, arthroscopic 
debridement, and status-post total left knee replacement, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  His appeal comes before the Board of 
Veterans' Appeals (Board) from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, which denied the veteran's claim 
for a rating in excess of 30 percent for postoperative 
residuals of a lateral meniscectomy, arthrotomy, arthroscopic 
debridement, and status-post total knee replacement.

The veteran also appealed that part of the RO's April 1997 
decision denying secondary service connection for a right 
knee disability and increasing the rating for his residuals 
of a left shoulder injury from zero percent to 10 percent.  
These latter two claims were addressed in a Supplemental 
Statement of the Case issued in March 1998.  However, there 
has been no subsequent receipt of any correspondence that can 
be construed as a Substantive Appeal, timely or otherwise, of 
either claim.  Under these circumstances, there is no issue 
as to the timeliness of a Substantive Appeal, and the sole 
issue in appellate status is the claim for a rating in excess 
of 30 percent for postoperative residuals of a lateral 
meniscectomy, arthrotomy, arthroscopic debridement, and 
status-post total knee replacement.  38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.302 (2000).

The veteran testified in January 2001 at a Travel Board 
hearing before a member of the Board sitting in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's service-connected postoperative residuals 
of a left lateral meniscectomy, arthrotomy, arthroscopic 
debridement, and total left knee replacement are symptomatic 
and productive of functional impairment, to include pain, 
weakness, slight instability, and limitation of flexion to 
110 degrees; however, the overall degree of disability is not 
consistent with more than moderate or intermediate degrees of 
weakness, pain, and limitation of motion of the left knee.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
postoperative residuals of a lateral meniscectomy, 
arthrotomy, arthroscopic debridement, and status-post total 
left knee replacement have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5055, 5257, 5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
effective.  This liberalizing legislation is applicable to 
the appellant's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue of 
an increased rating for a left total knee replacement have 
been obtained.  The evidence includes treatment records and a 
disability evaluation examination.  The Board does not know 
of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  The Board also finds 
that requirements regarding notice which must be provided to 
the veteran pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
satisfied by the letters and statements of the case which 
were provided to the veteran by the RO.

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned evaluations are based, as far as practicable, on the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

An RO decision in March 1972 granted the veteran's claim for 
service connection for residuals of a left knee injury and 
assigned a 20 percent rating.  After multiple surgical 
procedures and a VA compensation examination in June 1985, an 
RO decision in August 1985 increased the rating to 30 
percent, which was subsequently reduced to 20 percent by an 
RO decision in October 1987.  Following a lateral 
meniscectomy, arthrotomy, and arthroscopic debridement of the 
left knee, an RO decision in July 1992 increased the rating 
to 30 percent.  Medical evidence shows that the veteran 
underwent a left total arthroplasty in December 1995.  An RO 
decision in February 1996 granted an increased rating to 100 
percent, from December 4, 1995 to January 31, 1997, and 
continued the 30 percent rating thereafter, under the 
provisions of 38 C.F.R. § 4.71a, Code 5055 (rating criteria 
for total knee replacement).  As noted in the introduction to 
this decision, this appeal comes to the Board from an April 
1997 RO decision, which denied the veteran's claim for a 
rating in excess of 30 percent for postoperative residuals of 
a lateral meniscectomy, arthrotomy, arthroscopic debridement, 
and status-post total knee replacement.

The veteran apparently had about 18 knee operations prior to 
a left knee arthroplasty in December 1995.  He was able to 
bear weight with the help of a cane at that time.  The 
evidence prior to December 1995 does not have any significant 
probative weight in light of the arthroplasty.
In November 1996, a VA examination of the veteran's left knee 
revealed that he could walk fairly well, but he could not 
completely flex or extend the knee.  The veteran, who 
complained of swelling and pain with use, had range of motion 
from zero degrees to 70 degrees.  A diagnosis of degenerative 
joint disease was rendered, with "moderate to severe" loss 
of range of motion and continued discomfort.  (The initial 
100 percent rating for the veteran's knee replacement was 
from December 4, 1995 to January 31, 1997.)

According to a VA examination report from March 1997, the 
veteran had pain, occasional swelling, numbness laterally, 
but no noises in the knee on movement.  The knee felt "a 
little loose."  He had an occasional feeling that the knee 
would give away, but he did not fall.  The veteran said that 
he could walk three miles on most days, with swelling about 
half of the time.  A limp on the left side was noted.  
Physical examination of the knee showed that there was normal 
muscle strength.  Mcmurray test was normal, and the cruciate 
and collateral ligaments were within normal limits.  Sensory 
examination demonstrated a numb area about the lateral 
aspect, but there was no effusion.  The veteran had flexion 
from zero to 95 degrees in the left knee.  

The latest medical evidence of record is a VA examination 
report of November 2000.  The report shows that the veteran 
had a "slight limp on the left but no external rotation 
gait."  He also had a slight external rotation noted when he 
was seated.  There was slight tenderness laterally.  Mcmurray 
test was again normal, internal and external torsion was 
negative and there was no effusion.  Cruciate and collateral 
ligaments were normal except 1+ laxity.  There was slight 
clicking palpated on active motion of the knee.  Range of 
motion of the left knee extension to zero degrees and flexion 
to 110 degrees.  The examiner said that functional impairment 
was "moderate to severe," with some loss of flexion by 25 
to30 degrees.  

At a hearing in January 2001 before the undersigned member of 
the Board sitting in Phoenix, Arizona, the veteran testified 
as to the condition of his knee.  The veteran reported that 
he had pain, stiffness, and give-away of the knee.  He 
usually did not fall when the knee gave away.  He said he 
took some pain killer for the knee, and that he sometimes 
wore a brace.  He also indicated that the knee impairment had 
affected his occupational viability.

Since the veteran underwent surgical knee replacement, his 
left knee disorder is rated under 38 C.F.R. § 4.71a, Code 
5055.  Under that code, the Prosthetic replacement of a knee 
joint is rated 100 percent for one year following 
implantation of the prosthesis.  A 60 percent evaluation is 
warranted with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, a knee replacement (prosthesis) should be rated by 
analogy to Codes 5256, 5261, and 5262, with a minimum 30 
percent evaluation.  38 C.F.R. § 4.71a, Code 5055.  

In reviewing the relevant medical evidence, the Board notes 
that the VA examination in November 1996 showed that, while 
the veteran could not completely flex or extend the knee, he 
was able to walk fairly well.  He complained of swelling and 
pain with use, and had range of motion from zero degrees to 
70 degrees.  A diagnosis of degenerative joint disease was 
rendered, with "moderate to severe" loss of range of motion 
and continued discomfort.  (As noted above, the initial 100 
percent rating for the veteran's knee replacement was from 
December 4, 1995 to January 31, 1997.)  VA examination in 
March 1997, while noting the veteran's complaints of pain, 
occasional swelling, numbness, and an occasional feeling that 
the knee would give away, also noted that the veteran said 
that he could walk three miles on most days, with swelling 
about half of the time.  Physical examination of the left 
knee at that time showed a limp but there was normal muscle 
strength, normal Mcmurray test, and the cruciate and 
collateral ligaments were within normal limits.  Sensory 
examination demonstrated a numb area about the lateral 
aspect, but there was no effusion, and range of motion was 
from zero to 95 degrees.  These medical findings are not, in 
the Board's judgment, consistent with more than moderate 
functional impairment or more than intermediate degrees of 
residual weakness, pain, and limitation of motion, within the 
meaning of 38 C.F.R. § 4.71a, code 5055. 

While the November 2000 VA examiner characterized the 
veteran's  functional impairment as "moderate to severe," 
the clinical evaluation at that time showed that the veteran 
had a slight limp on the left but no external rotation gait, 
a slight external rotation noted when he was seated, and 
slight tenderness laterally.  Mcmurray test was again normal, 
internal and external torsion was negative and there was no 
effusion.  Cruciate and collateral ligaments were normal 
except for 1+ laxity.  There was slight clicking palpated on 
active motion of the knee.  Range of motion of the left knee 
extension to zero degrees and flexion to 110 degrees.  Thus, 
the actual tests for impairment, to include instability and 
limitation of motion, showed no more than slight disability.  
Specifically, 1 + laxity is no more than slight, and 
limitation of knee motion from 0 to 110 degrees is no more 
than slight.  See 38 C.F.R. § 4.71, Plate II and 38 C.F.R. 
§ 4.71a, Codes 5260 and 5261.  The Board finds that the 
relevant clinical findings in recent years, when considered 
in their totality, show that the veteran's service-connected 
postoperative residuals of a left lateral meniscectomy, 
arthrotomy, arthroscopic debridement, and total left knee 
replacement are symptomatic and productive of functional 
impairment, to include pain, weakness, slight instability, 
and limitation of flexion to 110 degrees, but the overall 
degree of disability is not consistent with severe painful 
motion or weakness of the left lower extremity, within the 
meaning of 38 C.F.R. § 4.71a, Code 5055.

The Board has considered whether the veteran is entitled to a 
higher or separate rating under alternative diagnostic codes.  
As to any instability or subluxation of the knee, slight 
recurrent subluxation or instability is rated 10 percent.  
Moderate and severe recurrent subluxation or instability of a 
knee is rated 20 percent and 30 percent, respectively.  The 
maximum rating for such disability is 30 percent.  38 C.F.R. 
§ 4.71a, Code 5257.   There is no medical evidence to show 
that the veteran's left knee disability is manifested by 
subluxation or more than slight instability.  In any event, a 
30 percent rating is the maximum rating allowed under Code 
5257 and, as the symptoms in that code overlap with Code 
5055, separate ratings for instability and residual weakness 
or pain is not warranted.  (Residual limitation of motion and 
the question of whether a higher rating is warranted for 
instability and limitation of motion by rating the veteran's 
knee disability under Codes 5257, 5260, and 5261 rather than 
5055 are addressed below.)  That is, as the symptomatology 
for one condition (other impairment of knee, recurrent 
instability and subluxation, Code 5257) is duplicative of or 
overlapping with the symptomatology of the other condition 
(knee replacement, with symptoms that include pain and 
weakness, Code 5055), separate ratings are not warranted.  
38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

As to the veteran's limitation of motion of the left knee, a 
30 percent evaluation is warranted for limitation of 
extension of leg to 20 degrees.  A 40 percent evaluation is 
warranted for limitation of extension of leg to 30 degrees, 
and a 50 percent evaluation is warranted for limitation of 
extension of leg to 45 degrees.  See 38 C.F.R. § 4.71a, Code 
5261.  Flexion of a knee limited to 30 degrees is rated 20 
percent.  Flexion to 25 degrees, which is the maximum rating 
for limitation of flexion of the knee, is rated 30 percent.  
See 38 C.F.R. § 4.71a, Code 5260.  There is no medical 
evidence to show that the veteran's knee disability is 
productive of any limitation of extension or limitation of 
flexion of more than 70 degrees, and the most recent 
examinations (March 1997, November 2000) showed flexion to 95 
and 110 degrees, respectively.  

The Board is cognizant of two opinions from the Office of 
General Counsel (GC)  pertinent to claims of entitlement to 
higher evaluations for knee disabilities.  These GC opinions 
reflect that a veteran who has x-ray evidence of arthritis 
and instability of the knee may be evaluated separately under 
Diagnostic Codes 5003 and 5257 provided additional disability 
is shown.  VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 
9-98 (August 14, 1998) (9-98).  Additional disability is 
shown when a veteran meets the criteria for a noncompensable 
evaluation under either Code 5260 or Code 5261, which include 
flexion limited to 60 degrees or extension limited to 5 
degrees, or when there is painful motion such that it adds to 
the actual limitation of motion shown under Code 5260 or Code 
5261.  9-98 at paragraphs 1, 6.  A separate evaluation may 
also be granted under Code 5003 and 38 C.F.R. § 4.59, when a 
veteran technically has full range of motion that is 
inhibited by pain.  9-98 at paragraphs 4, 6; see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  
However, in light of the medical evidence showing no more 
than slight instability of the left knee, normal extension, 
and flexion limited to no more than 70 degrees, with the most 
recent examinations showing flexion to 95 and 110 degrees, a 
higher rating by alternatively evaluating the veteran's knee 
disability under 38 C.F.R. § 4.71a, Codes 5257, 5260 and 5261 
is not warranted.

Further, in evaluating the veteran's left knee condition, the 
Board has considered all of the applicable regulations, 
including 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000), and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   In looking at the evidence, 
the Board finds that an additional rating or higher rating 
under the cited law and regulations is not appropriate.  The 
Board has already described the level of pain and weakness in 
the right knee that warrants a 30 percent rating under 
38 C.F.R. § 4.71a, Code 5055.  As the Board has found that 
these symptoms, which are definitely present but not severe, 
have been taken into account in the rating under Code 5055.  
Furthermore, the Board finds that recent examinations, while 
showing some residual weakness and daily pain and aching, is 
consistent with the 30 percent rating under DC 5055.  The 
Board does not find that an additional rating is warranted 
for functional loss due to pain and other factors such as 
absence of joints, or increased joint movement or weakness, 
under §§ 4.40 and 4.45.  Given the ranges of motion that have 
been reported, most recently from 0 to 110 degrees, even 
allowing for some additional range of motion loss due to pain 
or other symptomatology would not result in ratings in excess 
of 20 percent under either Code 5260 or 5261.  There is no 
objective evidence to show that pain, flare-ups of pain, 
weakness, fatigue, incoordination, or any other symptom 
results in additional limitation of function to a degree that 
would support a higher rating under the cited legal 
authority.  Simply put, alternatively rating the veteran's 
left knee disability as slight instability, (10 percent under 
code 5257) and for the limitation of motion that has been 
shown (no more than 20 percent disabling under Code 5260 or 
5261 with consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000), and DeLuca v. Brown, 8 Vet. App. 202 (1995)), does 
not result in a rating in excess of 30 percent.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the 
veteran's disability of the left knee.  In the instant case, 
however, there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise renders impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the Board will not 
apply this doctrine because the preponderance of the evidence 
is against the veteran's claim. See Gilbert v. Derwinski, 1 
Vet. App. 49, 54-55 (1990). 


ORDER

Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of a lateral meniscectomy, 
arthrotomy, arthroscopic debridement, and status-post total 
left knee replacement is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

